Citation Nr: 1814349	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  14-26 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a lumbar spine disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to October 1976 in the Army with additional service in the Army National Guard of Louisiana, to include a verified period of active duty for training (ACDUTRA) from June 17, 1978, to July 1, 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in New Orleans, Louisiana.

In August 2017, the Veteran testified at a hearing before the undersigned at the RO.  A transcript of that hearing has been associated with the electronic claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As an initial matter, information in the electronic claims file showed that Social Security Administration (SSA) records were received via CD in June 2013.  As evidence of record does not contain a full copy of records received from SSA, the AOJ must obtain a complete copy of all records associated with the Veteran's claim for SSA disability benefits and properly upload them into the electronic claims file.

During the August 2017 Board hearing, the Veteran indicated that he has received VA medical treatment for his claimed disorder since 1997 from Alexandria and Houston VA Medical Centers (VAMC).  As evidence of record does not include any records from Houston VAMC and only includes treatment records dated between June 2010 and April 2014 from Alexandria VAMC, all pertinent VA treatment records should be obtained and properly associated with the record.  See 38 U.S.C. § 5103A(c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

All identified private treatment records should also be obtained and associated with the record.  Here, the Veteran has continually asserted and evidence of record showed that he received lumbar spine treatment from M. A. G., M. D. (as shown in the September 2010 statement) and M. A. S. C., M. D. (as shown in the October 1999 private treatment records).  38 C.F.R. § 3.159(c) (2017).

Finally, the Board will not proceed with final adjudication of the claim until an addendum VA medical opinion is provided, in order to clarify whether the claimed lumbar spine disorder on appeal is causally related to the Veteran's active military service, specifically to a June 1978 motor vehicle accident incurred during a verified period of ACDUTRA from June 17, 1978, to July 1, 1978.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain updated treatment records pertaining to the Veteran's claimed lumbar spine disorder from Houston VAMC for the time period from January 2010 to the present as well as from Alexandria VAMC for the time periods from January 1997 to June 2010 and from April 2014 to the present and associate them with the record.

2.  Undertake appropriate development to associate SSA disability records with the Veteran's electronic claims file, either by including the records that were contained on the CD received in June 2013 or by making a new request to SSA for all records associated with the Veteran's claim for SSA disability benefits.

3.  Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim, to include private treatment records from M. A. G., M. D. (as shown in the September 2010 statement) and M. A. S. C., M. D. (as shown in the October 1999 private treatment records).  With any needed assistance from the Veteran, obtain any identified private treatment records reflecting treatment for his claimed lumbar spine disorder.

4.  Return the Veteran's electronic claims file to the VA examiner who conducted the January 2014 VA examination and drafted the February 2014 VA medical opinion, or if he is not available, to another examiner to obtain an addendum opinion as to the etiology of the claimed lumbar spine disorder.  If an opinion cannot be provided without an examination, one should be provided. The electronic claims file must be made available to the examiner, and the examiner must specify in the medical opinion that the file has been reviewed.

The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any previously or currently diagnosed lumbar spine disorder, arose during or within one year of the period of active duty from October 1973 to October 1976, arose during the verified period of ACDUTRA from June 17, 1978, to July 1, 1978, or is otherwise causally related to his periods of active duty or ACDUTRA.  In doing so, the examiner must also address and reconcile the findings contained in the VA and private treatment records, court documents detailing the June 1978 motor vehicle accident, and the January 2014 VA examination report and February 2014 VA medical opinion as well as the Veteran's lay assertions concerning his June 1978 motor vehicle accident and post-service occupational duties. 

Rationale for all requested opinions shall be provided.  The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655 (2017).

5.  After the development requested has been completed, the AOJ must review any medical opinion and/or examination report to ensure that it is in complete compliance with the directives of this Remand.  If any medical opinion and/or examination is deficient in any manner, the AOJ must implement corrective procedures at once.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be readjudicated, taking into consideration all relevant evidence associated with the evidence of record since the May 2014 statement of the case.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

